Order entered March 22, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00776-CV

                 IN THE INTEREST OF W.R.B. AND B.K.B. CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 96-12454-Z

                                            ORDER
       We GRANT appellant’s March 18, 2013 motion for an extension of time to file a reply

brief. Appellant shall file her reply brief on or before March 25, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE